ON MOTION
ORDER
Darryl L. Cook moves to reconsider the court’s prior orders in this appeal. As noted in the September 25, 2014 letter from the Clerk of Court to Mr. Cook, this appeal was dismissed on July 1, 2014. On July 29, 2014, this court ordered Mr. Cook to submit Form 6, Form 6A, and his informal brief within 30 days of the date of that order to re-open his appeal.
The time for seeking reconsideration of this court’s orders has passed. See Fed. Cir. R. 45(a)(1). Any further motions or submissions by Mr. Cook in this appeal will be retained but will not be acted upon.
Accordingly,
It Is Ordered That:
The motion is denied.